DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
02.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1, 3 – 10, 12 – 18, 20, and 21 have been considered, but are moot in view of the new ground(s) of rejection.

Claim Objections
04.	Claims 3, 12, and 20 are objected to because they depend from now cancelled claims.  Claim 3 depends on claim 2, which is now cancelled.  It is believed that claim 3 was intended to depend from claim 1, claim 12 was intended to depend from claim 10, and claim 20 was intended to depend from claim 18.  The claims have been treated as such for the remainder of the office action.  Appropriate correct is required.

Claim Rejections - 35 USC § 103
05.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

06.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


07.	Claims 1, 3 – 10, 12 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. (US PGPub 2010/00088317), hereinafter “Bone”, in view of Shiverick et al. (US Patent 9,922,078), hereinafter “Shiverick”
	Consider claim 1, Bone discloses a method for providing simple and flexible data access, the method comprising:
	receiving, at a data access layer associated with an application running on one or more processors of a computer system, a request for accessing data in a memory of the computer system (paragraphs [0086], [0103], a request is received for accessing data that is stored in a database storage system);
	identifying, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determining, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event that matches with a structure of queried data in the request and is suitable for accessing the data of the request based on the identified pattern (paragraphs [0025], [0155], 
	if the data access layer includes the table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include any table with the suitable structure: generating a new table having the structure of one of key/value pair, sorted set, map, or event that matches with a structure of queried data in the request; and using the generated table for accessing the data of the request (paragraph [0175], when it is determined that a table cannot directly respond to a data access request, a new table can be generated for use in obtaining the requested data).
	Although Bone discloses the usage of a user interface for the data requests, Bone does not specifically disclose that a user performs actions on the generated table.
	In the same field of endeavor, Shiverick discloses a method comprising:
	presenting an interface suitable to the structure of the queried data through which a user can direct one or more operations to configure the generated table (column 3 lines 3 – 37, column 6 lines 17 – 60, a table is generated based on query operations, which is displayed on an interface that allows for a user to configure the generated table through various means).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displaying and configuring of a generated table taught by Shiverick into the generation of tables based on existing 
	Consider claim 3, and as applied to claim 1 above, Bone discloses a method comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
	Consider claim 4, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of a key/value pair comprises a first column for a key and a second column for a value (paragraphs [0108], Table 1, the table used can have columns for keys and associated values).
	Consider claim 5, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of a sorted set comprises a first column for a set name, a second column for an entry, and a third column for a weight associated with the entry (paragraphs [0104], [0105], the table used can have columns for the data, including sets of data and values for the data sets).
	Consider claim 6, and as applied to claim 1 above, Bone discloses a method comprising:

	Consider claim 7, and as applied to claim 1 above, Bone discloses a method comprising:
	a table for the structure of an event comprises a first column for a timestamp and a second column for a payload (Table 1, Table 3, the table used can have columns for time values and associated data values).
	Consider claim 8, and as applied to claim 1 above, Bone discloses a method comprising:
	generating a name for the generated table, wherein the generated name of the table is based upon the structure of the table (paragraph [0114], the tables can have a name, which is based on how the table stores data).
	Consider claim 9, and as applied to claim 1 above, Bone discloses a method comprising:
	the pattern of the data is one of single object, collection of data, and temporal data point (paragraphs [0173], [0174], the pattern for the data includes the data being stored as an object).
	Consider claim 10, Bone discloses a non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method for providing simple and flexible data access, the method comprising:

	identifying, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determining, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event that matches with a structure of queried data in the request and is suitable for accessing the data of the request based on the identified pattern (paragraphs [0025], [0155], [0218], tables are accessed based on the request, such that the structures of the tables can include a certain structure, such as utilizing keys, mappings, or events, whereby the pattern of the data request is satisfied);
	if the data access layer includes the table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include any table with suitable structure: generating a new table having the structure of one of key/value pair, sorted set, map, or event that matches with a structure of queried data in the request; and using the generated table for accessing the data of the request (paragraph [0175], when it is determined that a table cannot directly respond to a data access request, a new table can be generated for use in obtaining the requested data).

	In the same field of endeavor, Shiverick discloses a medium comprising:
	presenting an interface suitable to the structure of the queried data through which a user can direct one or more operations to configure the generated table (column 3 lines 3 – 37, column 6 lines 17 – 60, a table is generated based on query operations, which is displayed on an interface that allows for a user to configure the generated table through various means).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displaying and configuring of a generated table taught by Shiverick into the generation of tables based on existing tables for the purpose of allowing a user to have greater control over the data that is both input to the system, as well as the data that is generated as a result of the processing.
	Consider claim 12, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
	Consider claim 13, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:

	Consider claim 14, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of a sorted set comprises a first column for a set name, a second column for an entry, and a third column for a weight associated with the entry (paragraphs [0104], [0105], the table used can have columns for the data, including sets of data and values for the data sets).
	Consider claim 15, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of a map comprises a column for each key in the map (paragraphs [0150] – [0152], the table used can have columns for the mappings of the data, including keys).
	Consider claim 16, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:
	a table for the structure of an event comprises a first column for a timestamp and a second column for a payload (Table 1, Table 3, the table used can have columns for time values and associated data values).
	Consider claim 17, and as applied to claim 10 above, Bone discloses a non-transitory machine-readable medium comprising:

	Consider claim 18, Bone discloses a system for providing simple and flexible data access, the system comprising:
	receive, at a data access layer associated with an application running on one or more processors of a computer system, a request for accessing data in a memory of the computer system (paragraphs [0086], [0103], a request is received for accessing data that is stored in a database storage system);
	identify, at the one or more processors, a pattern of the data of the request (paragraphs [0091], [0093], the pattern of the data request is determined);
	determine, at the one or more processors, whether the data access layer includes a table having a structure of one of key/value pair, sorted set, map, or event that matches with a structure of queried data in the request and is suitable for accessing the data of the request based on the identified pattern (paragraphs [0025], [0155], [0218], tables are accessed based on the request, such that the structures of the tables can include a certain structure, such as utilizing keys, mappings, or events, whereby the pattern of the data request is satisfied);
	if the data access layer includes the table with suitable structure, using that table for accessing the data of the request (paragraphs [0105], [0113], a table is used to obtain data for the request, so long as the table can easily obtain the data directly);
	if the data access layer does not include any table with suitable structure: generating a new table having the structure of one of key/value pair, sorted set, map, or 
	Although Bone discloses the usage of a user interface for the data requests, Bone does not specifically disclose that a user performs actions on the generated table.
	In the same field of endeavor, Shiverick discloses a system comprising:
	presenting an interface suitable to the structure of the queried data through which a user can direct one or more operations to configure the generated table (column 3 lines 3 – 37, column 6 lines 17 – 60, a table is generated based on query operations, which is displayed on an interface that allows for a user to configure the generated table through various means).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the displaying and configuring of a generated table taught by Shiverick into the generation of tables based on existing tables for the purpose of allowing a user to have greater control over the data that is both input to the system, as well as the data that is generated as a result of the processing.
	Consider claim 20, and as applied to claim 18 above, Bone discloses a method comprising:
	the interface presented is specific to the identified pattern of data of the request (paragraphs [0089], [0184], the patterns identified are utilized or displayed on the user interface).
claim 21, and as applied to claim 18 above, Bone discloses a system comprising:
	the pattern of the data is one of single object, collection of data, and temporal data point (paragraphs [0173], [0174], the pattern for the data includes the data being stored as an object).

Relevant Prior Art
08.	The following prior art discloses similar embodiments to those claimed by the Applicant with regards to the amended claim limitation of a user directing operations on a generated table to configure it.
	a) Levine – US PGPub 2013/0246436 – discloses a user performing operations on a user interface to configure a generated table, such as performing sorts on the displayed data of the table.
	b) Bissantz – US PGPub 8,442,936 – discloses means for generating a table and a user being able to configure aspects of that table, such as selecting categories or changing the shape/appearance of the table.


Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



March 25, 2022